PER CURIAM
Defendant was convicted of unlawful possession of methamphetamine in a case tried to the court. He appeals, assigning error to the trial court’s failure to secure a written waiver of his right to a jury trial, in violation of Article I, section 11, of the Oregon Constitution. The state agrees that the trial court failed to obtain a written jury waiver and that we must reverse and remand on the ground that the failure amounts to plain error. We agree that the failure to obtain a written jury waiver is reversible error and that defendant’s failure to object at trial does not preclude our review — and correction — of that error. State v. Barber, 343 Or 525, 530, 173 P3d 827 (2007) (appellate court may not elect to refuse to recognize failure to comply with written jury waiver requirement of Article I, section 11).
Reversed and remanded.